DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Allowable Subject Matter
3.	Claims 1-16 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-10 is the inclusion of the limitations of: A spectrum simulation apparatus using virtual information on at least one toxic substance generated by a user comprising: a simulation spectrum generation unit configured to generate a model of a linear combination of a radiation intensity spectrum of a contamination cloud and a background radiation intensity spectrum on the basis of a difference in radiation intensity, which depends on whether or not the contamination 
The primary reason for the allowance of claims 11-16 is the inclusion of the limitations of: a third step of generating a model of a linear combination of a radiation intensity spectrum of a contamination cloud and a background radiation intensity spectrum on the basis of a difference in radiation intensity, which depends on whether or not the contamination cloud is present; a fourth step of generating a simulation spectrum of the contamination cloud contaminated with at least one toxic substance, which corresponds to the each pixel, by applying the virtual information on the at least one toxic substance and atmosphere transmittance to the model of the linear combination, when the virtual information on the at least one toxic substance and the atmosphere transmittance that are generated by the user that are desired to be simulated are input by a user; and a fifth step of generating a spectrum image in .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/X.S/Examiner, Art Unit 2862          

/TOAN M LE/Primary Examiner, Art Unit 2864